DETAILED ACTION
Response to Amendment
The Amendment filed May 27, 2021 has been entered. Claims 1 – 21 are pending in the application. The amendment to the claims have overcome some of the 112 rejections set forth in the last Non-Final Action mailed March 2, 2021.
Claim Objections
Claims 2 – 6, 8, 12 – 14 and 16 – 21 are objected to because of the following informalities. Appropriate correction is required.
Claim 2, line 4 and claim 12, last line: “the inside” should read --an inside--.
Claim 8, line 1: “the plurality of openings” should read --the plurality of inlet openings--.
Claim 12, line 2: “the bottom” should read --a bottom--.
Claim 13, line 3: “the fluid” should read --the multiphase fluid--.
Claim 16, lines 5-6: “the pathway” should read --the fluid flow pathway--.
Claim 16, lines 8-9: the limitation “wherein the dual gas and sand separator comprises a shroud, a stinger secured below the shroud and the solid collection sump secured below the stinger” was newly added, thus it should have been underlined.
Claim 20, line 4: “the fluid” should read --the multiphase fluid--.
Claims 3 – 6 are objected to for being dependent on claim 2.
Claims 13 and 14 are objected to for being dependent on claim 12.
Claims 17 – 19 are objected to for being dependent on claim 16.
Claim 21 is objected to for being dependent on claim 20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2 – 6, 12 – 14 and 16 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the inner diameter of the annular jacket” and “the outer diameter of the pipe” in lines 3-4. There is insufficient antecedent basis for these limitations in the claim. It is suggested to amend the above limitation(s) as --an inner diameter of the annular jacket-- and --an outer diameter of the pipe--.
Claim 3 recites the limitation “an induction motor” in lines 2-3. It is unclear if this claimed motor is same or different from “a motor” claimed in claim 1. Furthermore, the specification or drawings only shown the presence of one motor in the ESP system.
Claim 6 recites the limitation “the sand sump” in lines 2-3. There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitation “at least one opening” in line 2. Claim 10 (upon which claim 12 depends) recites (in line 2) “at least one inlet opening” through which (see opening 215) the fluid can enter into the gas and sand separator (in view of fig. 1). 
Claim 16 recites the limitation “wherein the dual gas and sand separator comprises a shroud, a stinger secured below the shroud and the solid collection sump secured below the stinger” in lines 8-9. It is unclear as to how the dual gas and sand separator comprises of a shroud. In fig. 1, the dual gas and sand separator is 180 and it comprises of a stinger (also claimed in claim 9, line 5). Shroud is part of the electric submersible pump system.
Claim 17 recites the limitation “a centrifugal pump of the ESP assembly” in line 2. It is unclear if the claimed centrifugal pump is same or different from one claimed in last 2nd line of claim 16. Furthermore, the specification or drawings only shown the presence of one centrifugal pump in the ESP system.
Claim 20 recites the limitation “the ESP assembly” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claims 3 – 6 are rejected for being dependent on claim 2.
Claims 13 and 14 are rejected for being dependent on claim 12.
Claims 17 – 19 are rejected for being dependent on claim 16.
Claim 21 is rejected for being dependent on claim 20.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 19 recites the same limitation as present in lines 8-9 of claim 16 , thus failing to further limit the subject matter of claim 16 upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 6, 9, 10 and 12 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cobb, Delwin E. (US 6,382,317 – herein after Cobb).
In reference to claim 1, Cobb discloses an electric submersible pump (ESP) assembly (in fig. 5) comprising: a tubular shroud (27A) separating a housing of the ESP assembly (see fig. A below: shaded region; there exists a casing/housing a well casing (10A), the tubular shroud extending between a base of a centrifugal pump (18A, see col. 7, lines 3-4) and a location below the ESP assembly (see fig. A below), the tubular shroud sealed from well fluid ingress at the centrifugal pump base (see fig. A below: “sealed connection point”); a stinger (34A) hanging below the tubular shroud (27A), the stinger comprising: an annular jacket (44, in fig. 4), the annular jacket comprising a plurality of inlet openings (60, in fig. 4) and coupled to a sand sump (40, in fig. 2) below the annular jacket, a pipe (46, in fig. 4) inwards of the annular jacket, the pipe (46) open at a top end and a bottom end of the pipe (as seen in fig. 2), a space above the inlet openings (60) and between an inner diameter of the annular jacket (44) and an outer diameter of the pipe (46) sealed from upward fluid flow (see fig. A below: location shown as “sealed space”), and an inside of the pipe (46) fluidly coupled (via 30A) to an inner diameter of the tubular shroud (27A); wherein the tubular shroud (27A) mechanically separates the housing (see fig. A below: shaded region; there exists a casing/housing around components such as pump, motor of the ESP assembly), the centrifugal pump (18A, see col. 7, lines 3-4), and a motor (20A) of the ESP assembly from the stinger (34A) [the phrase “mechanically separate” is not given a special definition in the originally filed specification, thus it has been interpreted under BRI, i.e., the shroud has horizontal walls in radial direction that creates the claimed separation].

    PNG
    media_image1.png
    1020
    488
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    903
    791
    media_image2.png
    Greyscale

Fig. A: Edited fig. 5 (on left) and fig. 2 (on right) of Cobb to show claim interpretation.
In reference to claim 2, Cobb discloses the ESP assembly, wherein the tubular shroud (27A) and stinger (34A) define a production fluid pathway that extends through the plurality of inlet openings (60) in the stinger, continues downward between the inner diameter of the annular jacket (44) and the outer diameter of the pipe (46), turns at the bottom end of the pipe and flows upward through the inside of the pipe (as seen in fig. 3), continues upward through the inner diameter of the a pump intake (24A) and then continues into the centrifugal pump (18A).
In reference to claim 3, Cobb discloses the ESP assembly, wherein the ESP assembly comprises an induction motor (20A: electric motor) encased in a motor housing (as seen in fig. 5; it is inherent that motor 20A has casing around it), wherein the production fluid flows between an outside of the motor housing and the inner diameter of the tubular shroud (as seen in fig. 5) as the production fluid continues upward through the inner diameter of the tubular shroud on the way to the pump intake (24A).
In reference to claim 4, Cobb discloses the ESP assembly, wherein (see col. 5, lines 14-35) gas separates out of the production fluid (goes into gas annulus 72, seen in fig. 3) when the production fluid continues downward between the inner diameter of the annular jacket (44) and the outer diameter of the pipe (46).
In reference to claim 5, Cobb discloses the ESP assembly, wherein (see fig. 2) the gas exits the stinger (34A) and enters a casing annulus (54) through a top row of the plurality of inlet openings (see fig. A above: “openings” in the right picture).
In reference to claim 6, Cobb discloses the ESP assembly, wherein (see col. 4, lines 44-48) sand separates out of the production fluid when the production fluid turns at the bottom end of the pipe, and the sand collects in the sand sump (40).
In reference to claim 9, Cobb discloses an electric submersible pump (ESP) system comprising (in fig. 5): a dual gas and sand separator (34A+40), the dual gas and sand separator hanging below a downhole ESP assembly (see fig. A a shroud (27A); the shroud surrounding an inlet section (24A) of a centrifugal pump of the ESP assembly (18A, see col. 7, lines 3-4); the dual gas and sand separator comprising a stinger (34A), the stinger comprising a plurality of concentric pipes (44, 46) and a sand sump (40) hanging below an outer pipe (44) of the plurality of concentric pipes (44, 46); wherein the shroud (27A) mechanically separates the centrifugal pump (18A, see col. 7, lines 3-4) and a motor (20A) of the ESP assembly from the stinger (34A) [the phrase “mechanically separate” is not given a special definition in the originally filed specification, thus it has been interpreted under BRI, i.e., the shroud has horizontal walls in radial direction that creates the claimed separation].
In reference to claim 10, Cobb discloses the ESP system, wherein the outer pipe (44) of the plurality of concentric pipes comprises at least one inlet opening (60) extending through a wall of the outer pipe (as seen in fig. 4).
In reference to claim 12, Cobb discloses the ESP system, wherein the dual gas and sand separator is configured such that fluid flows through the at least one opening and downwards towards the sand sump, turns at the bottom of an inner pipe (46) of plurality of concentric pipes and flows upward through the inside of the inner pipe (as seen in fig. 3).
In reference to claim 13, Cobb discloses the ESP system, further comprising multiphase fluid flowing through the dual gas and sand separator, and wherein (see col. 5, lines 14-35) gas separates from the multiphase fluid as it flows downward towards the sand sump (separated gas flows into gas annulus 72, seen 
In reference to claim 14, Cobb discloses the ESP system, wherein (see col. 4, lines 44-48) the sand collects in the sand sump (40).
In reference to claim 15, Cobb discloses the ESP system, wherein an inside of an inner pipe (46) of the plurality of concentric pipes is fluidly coupled (via 30A) to an inlet of a centrifugal pump (24A) in a downstream direction from the inside of the inner pipe towards the inlet of the centrifugal pump (as seen in fig. 5).
In reference to claim 16, Cobb discloses an electric submersible pump (ESP) system comprising a dual gas and sand separator (34A) suspended below an ESP assembly (see fig. A above), the dual gas and sand separator having portions defining a fluid flow pathway comprising a 180° upward turn and a 180° downward turn (as seen in fig. 3), (see col. 4, lines 44-48) the 180° upward turn (into passage 46) configured to separate solids from a fluid flowing through the pathway (solids flow into 40) and (see col. 5, lines 14-35) the 180° downward turn configured to separate gas from the fluid flowing through the pathway (separated gas flows into passage 72), the dual gas and sand separator comprising a solid collection sump (40) below the portions defining the fluid flow pathway; wherein the dual gas and sand separator comprises a shroud (27A), a stinger (34A) secured below the shroud and the solid collection sump secured below the stinger (as seen in fig. 5); wherein the shroud (27A) mechanically separates a centrifugal pump (18A, see col. 7, lines 3-4) and a motor (20A) of the ESP assembly from the stinger (34A) [the phrase “mechanically separate” is not given 
In reference to claim 17, Cobb discloses the ESP system, wherein the dual gas and sand separator comprises an inner tube (46) fluidly coupled to an intake (24A) of a centrifugal pump (18A, see col. 7, lines 3-4) of the ESP assembly.
In reference to claim 18, Cobb discloses the ESP system, wherein the solid collection sump (40) extends between twenty and five hundred feet in length (see col. 4, lines 45-48).
In reference to claim 19, Cobb discloses the ESP system, wherein the dual gas and sand separator comprises a shroud (27A, in fig. 5), a stinger (34A) secured below the shroud and the solid collection sump (40) secured below the stinger.
In reference to claim 20, Cobb discloses
In reference to claim 21, Cobb discloses the ESP dual gas and sand separating method (see col. 4, lines 44-48; col. 5, lines 14-35), wherein the turn from upwards to downwards separates gas from the multiphase fluid (separated gas flows into passage 72), and wherein the subsequent turn from downwards to upwards separates the solids from the multiphase fluid (separated solids flow into 40 and clean fluid goes into 46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cobb in view of Cobb, Delwin E. (US Re35,454 – herein after Cobb II).
Cobb remains silent on 
However, Cobb II teaches (col. 6, lines 1-6 and fig. 2) a similar ESP assembly, wherein the bottom end of the pipe is chamfered (i.e. tapered; angle E).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to chamfer the bottom end of the pipe as taught by Cobb II in the ESP assembly of Cobb for the purpose of reducing the turbulence at the entrance to the lower end portion of the pipe and reducing the velocity threat, as recognized by Cobb II (col. 6, lines 1-6).
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb in view of Swaringin, Ron (US 2010/0147514 – herein after Swaringin).
Cobb remains silent on the ESP assembly or system, wherein the plurality of openings (60) comprise two offset rows of slots.
However, Swaringin teaches a downhole gas separator, wherein the plurality of openings (360) comprise two offset rows of slots (as seen in fig. 3; rows being in circumferential direction).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the substitute the generic pattern of openings in the ESP assembly of Cobb with the offset pattern of openings as taught by Swaringin in order to obtain the predictable result of the opening allowing the wellbore multiphase fluid to flow into the separator. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Response to Arguments
The arguments filed May 27, 2021 have been fully considered but they are not persuasive. As shown in the current office action, the reference of Cobb reads on the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Malbrel teaches an ESP system with intake/filter screen.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             

/CHIRAG JARIWALA/Examiner, Art Unit 3746